UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Amendment No. 1 to Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 4, 2011 CORELOGIC, INC. (Exact Name of the Registrant as Specified in Charter) Delaware 001-13585 95-1068610 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4 First American Way, Santa Ana, California 92707 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (714) 250-6400 Not Applicable. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On August 4, 2011, CoreLogic, Inc. (the “Company”) issued a press release (the “Press Release”) announcing the Company’s financial results for the quarter ended June 30, 2011. A copy of the Press Release was furnished as Exhibit 99.1 to the Company’s Current Report on Form 8-Kfurnished to the Securities and Exchange Commission on August 4, 2011 (the “Initial 8-K”). The Company isfurnishing this Amendment No. 1 to the Initial 8-K (this “Amendment”) solely to correctthe followingtypographical errors in the Press Release: · In the Company’s description of Business Segment Results for Data and Analytics appearing on page 4 of the Press Release, the third sentence in the second paragraph should be deleted in its entirety and replaced with the following “Excluding the impact of RP Data, adjusted revenues increased 7 percent over the prior year period.” · In the Company’s Unaudited Condensed Consolidated Income Statements appearing on page 9 of the Press Release, the amount reported for Salaries and benefits for the three months ended June 30, 2011 should be $153,313,000, and not $155,313,000 as originally reported in the Initial 8-K. · In the Company’s Reconciliation of As Reported to As Adjusted Financial Results for Business and Information Services appearing on page 17 of the Press Release, the amount reported for Other Income for 1Q11 as Adjusted should be 8, and not 0 as originally reported in the Initial 8-K. Except as specifically described above, there are no changes or modifications to the Press Release or the Initial 8-K, including the financial information reported therein. This Amendment does not modify or update any disclosures provided in the Press Release or the Initial 8-K and, accordingly, does not reflect events occurring after the dissemination of the Press Release or thefurnishing of the Initial 8-K or modify any disclosures that may be affected by subsequent events. The information in this Amendment is being “furnished” in accordance with General Instruction B.2 of Form 8-K. As such, this information is not deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filings with the Securities and Exchange Commission unless it is explicitly so incorporated in such filings. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CORELOGIC, INC. Date: August 5, 2011 By: /s/James L. Balas Name: James L. Balas Title: Senior Vice President, Controller
